Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 51 have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 12, 14, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Greger et al. (8,991,854). In regard to claim 1, Greger discloses a wheeled carrying apparatus comprising a frame structure including a standing frame (Fig. 1, item 14), a first wheel mount carrying a first wheel and pivotally connected with the standing frame, the first wheel being rotatable relative to the first wheel mount about a first wheel axis (Fig. 1, item 13), a locking assembly including a first wheel mount latch movably connected with the standing frame, the first wheel mount latch being adapted to be engaged with the first wheel mount to rotationally lock the first wheel mount with respect to the standing frame, and adapted to be disengaged from the first wheel mount to unlock the first wheel mount so that the first wheel mount is rotatable relative to the standing frame for changing an orientation of the first wheel axis (Fig. 14, item 322), an actuating assembly coupled to the first wheel mount latch (Figs. 13 – 14, item 324), and a release mechanism including an operating part provided on the frame structure at a location distant from the first wheel mount latch, the release mechanism being operable to cause the actuating assembly to actuate the first wheel mount latch so that the first wheel mount latch disengages from the first wheel mount (Figs. 7 and 10 – 11, item 20).
	In regard to claim 2, Greger discloses wherein the release mechanism is operable to cause the actuating assembly to push or pull the first wheel mount latch so that the first wheel mount latch disengages from the first wheel mount (column 5, line 53 to column 6, line 15).
	In regard to claim 3, Greger discloses wherein the locking assembly includes a locking spring connected with the first wheel mount latch, the locking spring being adapted to apply a biasing force for engaging the first wheel mount latch with the first wheel mount (Fig. 14, item 329).
	In regard to claims 4 and 12, Greger discloses wherein the frame structure further includes a handle frame coupled to the standing frame, and the operating part is optionally placed on the handle frame (Figs. 4, 7, and 10 – 11, item 17).
	In regard to claim 5, Greger discloses wherein the operating part is slidably or pivotally connected with the frame structure, in particular with the handle frame (Figs. 12 – 14).
	In regard to claim 6, Greger discloses wherein the actuating assembly includes a link actuator and a linking part, the link actuator being movably connected with the frame structure, the linking part coupling the first wheel mount latch to the link actuator (Figs. 10 – 14, items 129 and 71).
	In regard to claim 7, Greger discloses wherein the link actuator is movable to actuate the linking part, in particular to push or pull the linking part, and to urge the first wheel mount latch to disengage from the first wheel mount (Figs. 10 – 11).
	In regard to claim 8, Greger discloses wherein the linking part includes a cable (column 6, line 10).
	In regard to claim 9, Greger discloses wherein the operating part is coupled to the link actuator via a cable (Figs. 10 – 14).
	In regard to claim 10, Greger discloses wherein the actuating assembly includes a link actuator and wherein the frame structure further includes a handle frame that is coupled to the standing frame via a bar linkage (Fig. 12, item 165), the link actuator being movably connected with the bar linkage (Figs. 10 – 11).
	In regard to claim 11, Greger discloses wherein the bar linkage includes a bar having two ends respectively connected pivotally with the handle frame and the standing frame (Fig. 12, via items 123 and 163), and the link actuator is slidably connected with the bar (Figs. 12 – 14).
	In regard to claim 14, Greger discloses wherein the operating part includes a barrel pivotally connected with the frame structure, and wherein the actuating assembly includes a linking part, and the linking part includes a cable having an end anchored to the barrel, the barrel being rotatable to wind at least partially the cable so that the first wheel mount latch is actuated in movement by the actuating assembly, in particular pushed or pulled in movement by the actuating assembly, and disengages from the first wheel mount (Figs. 10 – 12, items 123 and 71).
	In regard to claim 16, Greger discloses wherein the standing frame includes a leg frame, and the operating part is placed on the leg frame (Figs. 1 and 9 – 11, item 21).
	In regard to claim 18, Greger discloses wherein the actuating assembly includes a single cable having two opposite ends respectively connected with the operating part and the first wheel mount latch (Figs. 11 and 14).
	In regard to claim 51, Greger discloses wherein the wheeled carrying apparatus is a child stroller apparatus (Fig. 1).

Allowable Subject Matter
Claims 13, 15, 17, and 19 – 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Greger et al. (8,991,854) discloses a wheeled carrying apparatus similar to the instant invention; however Greger, either alone or in combination, neither discloses nor suggests a wheeled carrying apparatus comprising (in regard to claim 13) a release mechanism being operable to cause a first wheel mount latch to unlock a first wheel mount via a sliding contact between a ramp surface and a link actuator, (in regard to claim 15) a button slidably connected with a frame structure, the button being operable to urge a barrel to rotate for operating a cable (in regard to claim 17) a leg frame including a side segment and a transversal segment fixedly connected with each other, and an operating part is placed on the side segment or the transversal segment, and (in regard to claim 19) first and second wheel mounts being spaced apart from each other along a lengthwise axis of the wheeled carrying apparatus extending from a rear to a front thereof. These limitations, in combination with each and every other independent claim limitation, are not shown in the currently cited prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu (7,083,175) discloses a front fork swivel control structure;
Yeh (7,273,225) discloses a reversible baby stroller with brake structure;
Shellenberger (9,254,858) discloses a combination drag and parking brake;
Hanson et al. (9,707,987) disclose a stroller with a wheel swivel mechanism;
Kalinowski et al. (11,254,342) disclose a delivery sled brake system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D WALTERS/Primary Examiner, Art Unit 3618